Citation Nr: 1029412	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  99-03 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 





INTRODUCTION

The Veteran had active military service from April 1953 to April 
1955.  He was born in January 1933.

The Veteran's initial claim for service connection for a 
gastrointestinal disability was denied in 1965; a timely appeal 
was not filed.  However, a rating action in September 1965 
granted service connection for an appendectomy scar, and assigned 
a noncompensable rating.

An October 1993 rating action by the RO with regard to the 
Veteran's then pending claim for a compensable evaluation for his 
service-connected appendectomy scar collaterally noted that there 
was no relationship between that disability and his 
gastrointestinal complaints.  He had a hearing before a Hearing 
Officer at the RO in February 1995, at which time he pursued the 
issue of service connection. 

This matter was brought to the Board of Veterans' Appeals (Board) 
on appeal from the September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, NY.  In October 1996, the Veteran requested that 
jurisdiction over his claims file be transferred to the RO in 
Atlanta, GA.

In March 2000, the Veteran was afforded a Travel Board hearing 
before one of the undersigned Veterans Law Judges at the Atlanta 
VARO.

In a decision in December 2000, the Board held that evidence 
submitted since the final 1965 rating action was new and 
material, and the case was reopened.  The Board remanded the case 
for development of the evidence and further consideration on the 
substantive merits. 

In September 2004, the Board issued a decision in which it denied 
entitlement to service connection for a gastrointestinal 
disorder.  



The Veteran filed an appeal with the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2005, the Court remanded the 
case in accordance with a Joint Motion filed by the parties to 
the litigation.  In essence, the Joint Motion indicated that the 
February 2004 VA examination was deficient because the examiner 
did not fully describe the nature and extent of the Veteran's GI 
disability, and did not provide a clear opinion as to whether 
there is a connection between his current GI condition and the 
findings noted in service, specifically pelvic abscesses, 
appendicitis, appendectomy, and the appendectomy scar.

In March 2006, the Board remanded the case for evidentiary 
development, to include obtaining additional clarifying medical 
opinion evidence.

In the meantime, the Veteran had filed a new claim seeking 
service connection for a psychiatric disorder, claimed as 
secondary to anxiety associated with his in-service appendectomy.  
The RO obtained a VA mental disorders examination in July 2006, 
the result of which was an opinion by the examiner that the 
Veteran has an "anxiety disorder secondary to general medical 
condition" resulting from his experience in service when his 
appendix ruptured "followed by peritonitis and prolonged illness 
for 2 months when he thought he might die."

Subsequently, service connection was granted by the VARO in 
October 2006 for "anxiety disorder associated with scar 
residuals of appendectomy."  A 30 percent disability rating was 
assigned.  The rating decision satisfied that claim, and the 
anxiety disorder is not before the Board.

In July 2007, the Board remanded the case for another Travel 
Board hearing, at the request of the Veteran.  That hearing was 
held before another of the undersigned Veterans Law Judges, at 
the Atlanta VARO, in November 2007.  The Veteran and his wife, 
whom he had met in 1967 and married in 1970, testified.  A 
transcript is of record.


At that time, the Veteran asked that the evidentiary record be 
held open for a period of time after the hearing, during which he 
indicated he would submit a nexus opinion, with a written waiver 
of initial RO consideration.  The record was ordered held open, 
and in December 2007 additional evidence was submitted with the 
necessary waiver.

During the course of the current appeal, the Veteran has had 
representation by veterans service organizations and an attorney.  
The Disabled American Veterans represented him at his first 
Travel Board hearing, in March 2000.  Then, a private attorney 
came into the case to obtain the remand from the Court.  His 
current power of attorney is with The American Legion, which 
represented him at his most recent Travel Board hearing.  

After the case was returned to the Board, in November 2009 the 
case was forwarded for an outside medical expert opinion.  That 
opinion was provided in December 2009, and is now of record.  


FINDING OF FACT

The competent and probative evidence of record is in relative 
equipoise as to whether the Veteran currently has a chronic 
gastrointestinal disorder, manifested by chronic abdominal 
symptoms of pain, bloating, cramping, and intermittent post-
prandial diarrhea, which is due to his service-connected anxiety 
disorder.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his chronic 
gastrointestinal disorder is secondary to his service-connected 
anxiety disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 
& Supp. 2009);38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).  In light of the disposition herein, 
additional discussion of those procedures is unnecessary.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§  1110, 1131 (West 2002).  

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support a claim of service connection. 
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

During the pendency of this claim and appeal, an amendment was 
made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of secondary service connection may be made.  This had not 
been VA's practice, which suggests that the recent change amounts 
to a substantive change.  The present claim predates the 
regulatory change.  Given what appear to be substantive changes, 
the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).

The Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  However, following the point at which it 
is determined that all relevant evidence has been obtained, it is 
the Board's responsibility to assess the credibility, and 
therefore the probative value of the evidence of record in its 
entirety.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. 
Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein).  Thus, 
the weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons or bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Factual Background and Analysis

According to the service treatment records (STRs), in January 
1954 the Veteran complained of abdominal pain, and was diagnosed 
as gastroenteritis.  He was hospitalized from January to March 
1954.  He was diagnosed with appendicitis, acute, n.e.c. (not 
elsewhere classified), ruptured; and acute appendicitis with a 
pelvic abscess and perforation into the rectum.  He underwent a 
prolonged course of antibiotics and then an appendectomy, during 
which the previously ruptured appendix was removed from a dense 
mass of adhesions in his right lower quadrant.  When he was 
examined for discharge in April 1955, an appendectomy scar was 
noted, but a gastrointestinal abnormality was not complained of 
or noted.

After service, a July-August 1965 VA examination report reflects 
the Veteran's complaints of heartburn for the past several years, 
which was attributed by the Veteran to his history of an 
appendectomy.  He also complained of vomiting in the morning, 
after brushing his teeth.  The VA examiner concluded that a 
gastrointestinal (GI) disease was not found, including on upper 
GI X-ray series .

Some private physicians have indicated that they no longer have 
records available for his care.  Other physicians provided 
available records which are now in the file.  

In 1981, the Veteran was seen complaining of symptoms including 
gassiness, belching, and heartburn relieved by antacids.  There 
was a questionable change in bowel habits.  He underwent an upper 
GI series in June 1981, which showed a small diverticulum in the 
third portion of the duodenum.  The entire small bowel, including 
spot films of the terminal ileum, was normal.  The diagnostic 
impression was that the study was within normal limits. 

Additional private treatment records from 1981, for other 
problems, noted the presence of continuous sour eructations, 
upper abdominal bloating, and periodic nausea relieved by 
antacids.

In clinical notations from 1986, the Veteran was reported to have 
a lot of indigestion, gas, sour stomach, and belching, without 
relief.  On an upper UGI test in March 1986, he was found to have 
reverse peristalsis throughout the esophagus, and reflux was 
present.  Diagnoses were of a hiatal hernia and GERD 
(gastroesophageal reflux disease).  In 1987, he was seen for 
abdominal tenderness.  In 1988, he had bleeding hemorrhoids.  In 
June 1993, it was noted that he had difficulty swallowing, and an 
irritable stomach.

An August 1993 VA examination report reflects the Veteran's 
complaints of heartburn, mild nausea, water retention, and a 
rash, with recent weight loss, hemorrhoidal pain, and 
constipation.  Diagnoses included esophagitis and possible 
recurrent left inguinal hernia.   

Private medical records dated in October 1993 indicate that the 
Veteran underwent a third femoral hernia repair.

Private medical records dated in January 1995 reflect that the 
Veteran was hospitalized with gastrointestinal bleeding.  The 
records show that this was his second such episode, with the 
first having been a year earlier.  The pertinent diagnosis was 
diverticulosis.

A clinical notation in July 1998 was to the effect that the 
Veteran had possible peptic ulcer disease.  Reported symptoms 
included dyspepsia.

Private treatment records from 1999 refer to his easily 
manifesting symptoms of indigestion, and that he had to eat 
slowly.  It was noted that he had a history of diverticulosis and 
had been recently treated for presumed post-tick-bite Lyme 
disease (with positive titer) although the findings were 
atypical.  It was noted throughout that it was difficult in some 
instances to determine which symptoms were due to the residuals 
of Lyme disease or something else.  

Another late 1999 notation was that he had experienced trouble 
breathing when lying down, along with severe heartburn.  He was 
not taking anything to inhibit acid production.  He was given 
Prevacid to curb what was thought to be gastric reflux.  Another 
notation was that he was thought to have GERD.  Repeated clinical 
findings were noted of chronic anemia.

At his March 2000 Travel Board hearing, the Veteran testified 
that in January 1954 he had been diagnosed with gastroenteritis, 
and thereafter underwent an appendectomy that required a lengthy 
hospitalization and left him very weak for a long time.  He 
reported gastrointestinal problems for approximately two years 
after the surgery.  He said that, after discharge from service, 
he had experienced gastric burning and epigastric discomfort, 
never recovered from having stomach problems, and underwent at 
least three hernia repairs which, he maintained, were associated 
with the appendectomy.  In the years since his discharge from 
service, the Veteran said he had reported his gastrointestinal 
complaints to physicians he saw for other physical problems, and 
was recently treated, for approximately three years, by Dr. N, 
but now was being treated by Dr. A.C.M.

At the hearing, the Veteran submitted a statement from a Dr. M to 
the effect that, in March 2000, the doctor first examined the 
Veteran with complaints of heartburn, abdominal bloating, and 
cramps.  The physician opined that the Veteran had 
diverticulosis, which might be the cause of his symptoms.  The 
Veteran testified that he was receiving Social Security 
Administration (SSA) benefits for disability associated with Lyme 
disease.  He also stated that, post-service, he had worked as a 
carpenter but missed time from work due to gastrointestinal 
disability, and he evidently collected SSA benefits for a time.  
Some records received from SSA, dated from November 1988 (or 
1985; not clear) to November 1993, are in the file.  It has since 
been confirmed that other SSA records have been destroyed.

A clinical notation in September 2003 was to the effect that the 
Veteran had been taking Rolaids for years.  Now, for three days, 
he had felt a burning in his stomach and had bilious vomiting, 
gassiness, and nausea.  The diagnosis was GERD, a finding which 
was continued from 2002 records.

A VA examination in February 2004 was undertaken to evaluate the 
Veteran's gastrointestinal symptoms.  His history was delineated 
at great length.  The examiner diagnosed GERD with hiatal hernia, 
but noted that, without earlier records, he could not confirm 
whether it was present prior to 1986.  The examiner did note that 
the Veteran had weighed 25 pounds more at separation than when he 
enlisted in service, which would appear to contradict his 
assertion that he lost 90 pounds in the hospital.  The physician 
also noted the lack of upper GI complaints at the separation 
examination, and concluded that it is unlikely that the current 
GERD condition is associated with his appendix problems in 
service.  

Numerous contacts with VA facilities have elicited no additional 
records.

The Veteran submitted statements from three siblings, to the 
effect that he had complained of stomach pain and took antacids 
from the time he returned home from service.

Recent VA evaluative records show ongoing complaints of abdominal 
pains in the area of the abdominal scar, and gastrointestinal 
distress including gastric reflux.  Various medications have been 
utilized.  H. pylori testing has been equivocal.

On VA gastrointestinal examination in August 2006, pursuant to 
the March 2006 remand by the Board, the Veteran's extensive 
history was reviewed, to include his claims file, as were his 
clinical records.  After discussing the Veteran's lengthy medical 
history, as set forth above herein, and physically examining him, 
the examiner set forth his diagnostic impression.  He noted, in 
summary, that the Veteran suffered from appendicitis with abscess 
in 1953, and manifested possible esophageal reflux in 1965, with 
diverticulosis appearing later on.  

The examiner further stated the opinion that there is no 
association between the appendectomy and the later development of 
esophageal reflux or diverticular disease, saying they "are 
completely unrelated to his previous surgery for the 
appendectomy."  He noted that, through all the time since 
service, the Veteran had lacked any history of dehiscence or 
small bowel obstruction, which it would be possible to see after 
such surgery.  

Indicating that he had reviewed the previous VA examinations of 
July 1965, June 1981, and February 2004 (the file copy of which 
was printed out in March 2004), the examiner wrote:  "In 
conclusion, there is no association between the patient's 
complaint and the past history of appendectomy in 1953."

Upon review of the above examination report by the Decision 
Review Officer at the Atlanta RO, the file was returned to the 
examiner for more specific findings and an opinion as to the 
current GI diagnosis(es) and any relationship to the GI problems 
in service.  The examiner prepared an addendum to his previous 
report in October 2006, in which he indicated two diagnoses for 
the Veteran's current gastrointestinal condition: diverticular 
disease - colon; and GERD.  In addition, as to the likelihood 
that there is any relationship between the patient's current GI 
complaints (to include GI bleeding due to diverticula) and the 
appendectomy, pelvic abscess, or abdominal surgical scar dating 
back to service, the physician unequivocally opined, "There is 
no correlation at all."

After the testimony at the November 2007 hearing, the Veteran 
submitted a December 2007 statement from his private physician, 
M.R.A., M.D., which reads, in its entirety, as follows:

[The Veteran] is a patient of mine.  He has 
multiple medical problems including chronic 
abdominal pain and anxiety.  I have 
reviewed records from the VA regarding [the 
Veteran] and it is my opinion that the 
chronic abdominal pain he is having now 
stems from the ruptured appendicitis and 
peritonitis he had in 1954. 

He also has chronic anxiety since then.  It 
is also my opinion that his abdominal pain 
is aggravated by his chronic anxiety 
disorder.

In November 2009, the Board referred the case for medical review 
and an expert opinion from the Veterans Health Administration, 
which is now of record, dated in December 2009.  

After reviewing the aggregate file, and delineating the salient 
points therein, the expert opined as follows:

I cannot say without examining the patient (and 
performing additional GI studies as indicated, 
probably to include both an EGD and colonoscopy) what 
the exact nature of his GI complaints may be, although 
there is a strong impression from the chart that they 
are more likely of 3 types:  1. GERD; 2. Diverticular 
disease of the colon; 3. Irritable bowel syndrome 
(with symptoms of chronic abdominal pain, bloating, 
cramping and intermittent post-prandial diarrhea).

Clearly, I cannot attribute his GERD or his 
diverticular disease to the events surrounding the 
hospitalizations in 1954.  However, I strongly suspect 
(>50% probability) that his other chronic abdominal 
symptoms are aggravated by his chronic anxiety state, 
as alleged in his numerous appeals to the Board of 
Veterans' Appeals.

I, therefore, believe that at least several of his 
chronic GI complaints are at least as likely as not to 
be aggravated by his service-connected anxiety 
disorder.

In assessing the substantive merits of this case, the Board notes 
that a great deal of evidentiary development and evaluation has 
gone into reaching an equitable resolution.  Although the 
evidence thus obtained is certainly not unequivocal, we believe 
there is raised a reasonable doubt, which must be resolved in the 
Veteran's favor, that his gastrointestinal disability, generally 
characterized as irritable bowel syndrome and manifested by 
chronic abdominal symptoms of pain, bloating, cramping, and 
intermittent post-prandial diarrhea, is due to or has been 
aggravated by his service-connected anxiety disorder.  Service 
connection is accordingly in order for this chronic 
gastrointestinal disability.


ORDER

Service connection for a chronic gastrointestinal disorder is 
granted.



___________________________		
	____________________________
       ROBERT E. SULLIVAN			     	    L. HOWELL
          Veterans Law Judge					Veterans 
Law Judge
    Board of Veterans' Appeals			       Board of 
Veterans' Appeals


____________________________
ANDREW J. MULLEN
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


